, Julie Metcalf Kinney   Case 3:18-cv-01930-SI      Document 60       Filed 01/18/19     Page 1 of 2
  William X Neitzche
, 4406 N Mississippi Avenue
  Portland, Oregon 97217,
  503-287-6494
                                    IN THE UNITED STATES DISTRIC;I' COURT
                                          FOR THE DISTRICT OF OREGON
                                                                                  FlLEDi8JAH'i9 i5:i9USDC-ORP
                                                 PORTLAND DIVISION




            William X Nietzche (solely as trustee for'
            KRME International Trust),
            Et al.,


                                                                                 3:18-CV-01930-SI

                            Plaintiff/Petitioner,                                        Case No.
                                                                         DECLARATION IN SUPPORT
                                                                         OF PLAINTIFF'S MOTION
                                                                         FOR EXTENTION OF TIME


            v.
            FREEDOM HOME MORTGAGE CORPORATION (FHMC),

            Et al.,

                            Defendant(s)/Respondent(s)



                 DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR EXTENSION OF
                                             TIME

                 I. I am Julie Metcalf Kinney.
                       -
                 2. I am of sui juris and have personal knowledge of the facts attested herein.

                 3. Pauline Kinney is mother/mother-in-law/grandmother to Plaintiffs.

                 4. On or about December 23, 2018, Pauline Kinney was hospitalized and diagnosed with
                    acute kidney failure and slight dementia.

                 5. Doctors have determined a (6) month life expectancy for Pauline Kinney.

                 6. Pauline Kinney is 89 years old and has been placed on hospice.

            DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR EXTENSION OF TIME - Page
                                             1 of2
         Case 3:18-cv-01930-SI         Document 60        Filed 01/18/19     Page 2 of 2




   7. Plaintiffs are under extreme duress due to the recent circumstances surrounding Pauline
      Kinney.

   8. On December 31, 2018, I had a securitization audit conducted regarding the May 2002
      mortgage/transaction.

   9. On December 31, 2018, I discovered new-found evidence directly relating to Freedom
      Home Mortgage Corporation that can potentially expose FHMC to either civil or criminal
      liability or both.

   10. At this time Plaintiffs have yet to ascertain the potential claims to bring against
       Defendant FHMC.

   11. This is a lis pendens in this matter whereby Plaintiffs' intend on amending their
       complaint and joining certain agents acting on behalf ofFHMC to this action, for claims,
       including but not limited to: a) Federal Constitutional 5th Amendment Due Process
       violations; b) Fraudulent Conveyance; and c) Constructive Trust.

   12. This is a lis pendens in this matter whereby Plaintiffs' intend on amending their
       complaint and joining Mark K. Passanante, Roman Ozeruga and Terrance Slominski to
       this action, for claims, including but not limited to: a) Federal Constitutional 5th
       Amendment Due Process violations; b) Title 18 USC § 241 violations; c) Title 18 USC §
       242 violations; d) Title 18 USC §1621 violations; and c) Constructive Trust.

   13. Plaintiffs intend on amending its complaint to correct said procedural defects relating to
       the transferring of both Deed of Trusts in this matter by presenting competent evidence of
       its interest in said real property;

   14. As well as retain and/or consult qualified legal counsel to potentially represent Plaintiffs'
       trust by an attorney in fact.

I DECLARE the abovesaid to be true and correct.



       RESPECTFULLY                     -~/B_"i__day of January, 2019.
                      By                a
                      Jl}          etdJf Kinney
                      Irl olo Proprio, In Proper Persona,
                      S i Heredes, Sui Juris [Pro se]




DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR EXTENSION OF TIME - Page
                                 2 of2
